United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2964
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United
      v.                                * States District Court for the
                                        * Northern District of Iowa.
Eric Delon Fonville,                    *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                    __________

                             Submitted: May 11, 2009
                                Filed: May 18, 2009
                                 ___________

Before RILEY, SMITH, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       On May 1, 2008, Eric Delon Fonville (Fonville) filed a motion with the district
court1 requesting a sentence reduction under 18 U.S.C. § 3582(c)(2). Fonville argued
his sentence was based upon the United States Sentencing Guidelines (U.S.S.G. or
Guidelines), and therefore, his sentence should be reduced pursuant to the Guidelines’
amendments which retroactively reduced the offense level applicable to cocaine base
(crack) offenses. See Amendment 706 to U.S.S.G. § 1B1.10(c); Amendment 715 to
U.S.S.G. §§ 1B1.10, 2D1.1. The district court denied Fonville’s motion because


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
Fonville was sentenced according to the terms of a Federal Rule of Criminal
Procedure 11(c)(1)(C) (formerly Fed. R. Crim. P. 11(e)(1)(C)) plea agreement, which
was agreed to by the parties and accepted by the sentencing court.

       On appeal, Fonville argues his Rule 11(c)(1)(C) plea agreement does not
preclude a sentence reduction under 18 U.S.C. § 3582(c)(2). In United States v.
Scurlark, 560 F.3d 839, 842-43 (8th Cir. 2009), our court held that when a sentence
is based upon a binding Rule 11(c)(1)(C) plea agreement, courts are bound by the
terms of the agreement and have no authority under § 3582(c)(2) to alter those terms
because of the subsequently amended Guidelines for the retroactive crack cocaine
sentencing reduction. We follow our precedent, as we must, and affirm the district
court’s opinion and judgment denying Fonville’s motion for a reduced sentence.
                       ______________________________




                                        -2-